C. A. 3d Cir. [Certiorari granted, 459 U. S. 1145.] Motion of American Federation of Labor and Congress of Industrial Organizations for leave to file a brief as amicus curiae granted. Motion of the Solicitor General for divided argument granted, and a total of 15 minutes allotted for oral argument. Motion of petitioner in No. 82-852 for divided argument granted, and a total of 15 minutes allotted for oral argument. Request of petitioner in No. 82-852 for additional time for oral argument denied.